Matter of Manfredonia v Scivolette (2017 NY Slip Op 04283)





Matter of Manfredonia v Scivolette


2017 NY Slip Op 04283


Decided on May 31, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 31, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

L. PRISCILLA HALL, J.P.
ROBERT J. MILLER
FRANCESCA E. CONNOLLY
VALERIE BRATHWAITE NELSON, JJ.


2016-01148
 (Docket No. O-346-15)

[*1]In the Matter of Laura J. Manfredonia, respondent,
vGeorge J. Scivolette, appellant.


Rory K. Brady, Goshen, NY, for appellant.
Kelli M. O'Brien, Goshen, NY, for respondent.

DECISION & ORDER
Appeal by George J. Scivolette from an order of the Family Court, Orange County (Christine P. Krahulik, J.), dated December 23, 2015. The order denied his post-dispositional motion to dismiss the petitioner's family offense petition.
ORDERED that the order is affirmed, without costs or disbursements.
Contrary to the appellant's contention, the Family Court did not err in denying his post-dispositional motion to dismiss the family offense petition. Among other things, the court found that the affidavit of service was improperly executed (see CPLR 306, 2214[b]), and there was no evidence that service was in fact properly made upon the petitioner, who did not respond to the motion (cf. Matter of Tanash v Amien, 82 AD3d 1252; Mendez v Kyung Yoo, 23 AD3d 354, 356; Mariano v Steinberg, 87 AD2d 606).
HALL, J.P., MILLER, CONNOLLY and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court